EXAMINER’S AMENDMENT
This Office Action is in response to After Final Amendment filed August 11, 2022.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable method.  Claim 7, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, has been rejoined.  Claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
Claims 1-8 and 10 are allowed, because Sun et al. (US 2015/0311232) or Jeong et al. (US 2017/0322471) do not disclose the limitations “a light-blocking layer disposed between the substrate and the first pattern; an inorganic insulating layer disposed between the light-blocking layer and the first pattern”, and “the light-blocking layer is overlapped by the first pattern and the active layer in the direction perpendicular to the upper surface of the substrate” recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iizuka et al. (US 10,847,741)
Oikawa et al. (US 10,620,494)
Ito et al. (US 9,082,854)
Kawata et al. (US 7,268,843)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 15, 2022